DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary claim amendment filed on 7/28/20 has been entered.  Applicant amended claims 1, 15 and 18.  Claims 1-20 are currently pending in this application.

		            Claim Interpretation- 112 sixth paragraph
Claims 1-11, 13-20 invoke 35 USC 112 Paragraph 6th
-In claims 1-11, 13-20, “a connectivity unit” is a limitation that invokes 35 U.S.C. 112, sixth paragraph  because it uses non-structural term "unit" coupled with functional language "to transmit" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-11, 13-20 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
• A connectivity unit (580) (processing unit and/or a memory) (see Fig. 8, specification, par. [0046]). 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

			Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1, 15, 18 recite “to transmit data received from the engine control module to a device external to a vehicle” which renders claim indefinite since it is unclear “what device” that Applicant is intending to claim. 
Claims 2-14, 16, 17, 19, 20 are rejected by virtue of their dependence to claims 1, 15, and 18.
					
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (US 2009/0301067) in view of Banks (WO 2005/087529).
Regarding claim 1, Dingle discloses a connectivity system comprising:
an engine control module (5) (Fig. 1, par. [0103]);
a pump assembly (41) (Fig. 3, par. [0119]) for an aftertreatment system, the pump assembly being remote from the engine control module and configured to deliver reductant to a doser (64) (Fig. 3, par. [0106, 0127]) of the aftertreatment system (see Fig. 1); and
a connectivity unit (70) (Fig. 1, par. [0143]), the connectivity unit communicatively coupled to the engine control module (5) (Fig. 1) and configured to transmit data received from the engine control module to a device external to a vehicle with which the connectivity system is associated (see par. [0145]).



    PNG
    media_image1.png
    349
    462
    media_image1.png
    Greyscale

	However, Dingle fails to disclose that the connectivity unit is mounted to the pump assembly.
	Banks teaches that a transceiver (23) is mounted on a fuel pump (Fig. 2, abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a transceiver mounted on a fuel pump as taught by Banks in the system of Dingle for effectively controlling the specific operations to the pump. 

Regarding claim 2, the modified Dingle discloses the connectivity system of claim 1, Dingle further discloses wherein the connectivity unit comprises a cellular transmitter (see par. [0145]).

Regarding claims 3, 4, the modified Dingle discloses the connectivity system of claim 1; however, Dingle fails to specifically disclose wherein the connectivity unit comprises a WiFi or a Bluetooth transmitter. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the connectivity unit comprising a WiFi or a Bluetooth transmitter since the recitation of such amounts to an intended use statement. Note that Dingle uses antenna (other wireless connection), and the mere selection of the WiFi or a Bluetooth transmitter for use in the system of Dingle would be well within the level of ordinary skill in the art.

Regarding claim 5, the modified Dingle discloses the connectivity system of claim 1, Dingle further discloses wherein the connectivity unit is configured to store the data received from the engine control module in a memory (see par. [0143]).

Regarding claim 6, the modified Dingle discloses the connectivity system of claim 1, it is inherent that the engine control module in Dingle is located within an engine compartment (front of the vehicle), and a pump (41) (Fig. 3) assembly for an aftertreatment system, therefore, the pump assembly is remote from the engine compartment.

Regarding claim 7, the modified Dingle discloses the connectivity system of claim 1, Dingle further discloses wherein the connectivity unit (70) (Fig. 1) is communicably coupled to the engine control module (5) (Fig. 1) via an electrical connector (77) (Fig. 1) and a controller mounted within the pump assembly (Banks, par. [0008]).

Regarding claim 8, the modified Dingle discloses the connectivity system of claim 1; however, Dingle fails to disclose wherein the connectivity unit is integrated into a main body of the pump assembly.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to integrate the connectivity unit into a main body of the pump assembly, since it has been held that forming in one piece an article which has formerly been formed in two or more pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 9, the modified Dingle discloses the connectivity system of claim 1; it is inherent that the pump in Banks has a cover and the transceiver (23) (Fig. 2) is coupled to a cover of the pump.

Regarding claim 10, the modified Dingle discloses the connectivity system of claim 1, Dingle further discloses wherein the connectivity unit is configured to establish a wireless connection with the device and transmit the data to the device upon establishment of the wireless connection (see par. [0145]).

Regarding claim 12, the modified Dingle discloses the connectivity system of claim 1, Dingle further discloses wherein the data comprises raw data from the engine control module or processed data obtained by processing the raw data (see par. [0143, 0145]).

Regarding claim 13, the modified Dingle discloses the connectivity system of claim 1, Dingle further discloses wherein the connectivity unit is configured to establish a wireless connection with the device and send real-time performance data of a component of the vehicle to display on the device (see par. [0145]).



Regarding claim 15, Dingle discloses a method comprising:
receiving, by a connectivity unit of a connectivity system, data from an engine control module (5) (Fig. 1) of the connectivity system, a pump (41) (Fig. 3) assembly for an aftertreatment system (7) (Fig. 1), and wherein the pump assembly is located remote from the engine control module (5) (Fig. 1) and configured to deliver reductant to a doser (64) (Fig. 3, par. [0127]) of the aftertreatment system; establishing, by the connectivity unit, a wireless connection with a device external to a vehicle with which the connectivity system is associated (see par. [0145]); and transmitting, by the connectivity unit, the data received from the engine control module to the device upon establishment of the wireless connection (see par. [0145]).
However, Dingle fails to disclose that the connectivity unit is mounted to the pump assembly. 
Banks teaches a transceiver (23) mounted on a fuel pump (Fig. 2, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a transceiver mounted on a fuel pump as taught by Banks in the system of Dingle for effectively controlling the specific operations to the pump.

Regarding claims 18, 19, Dingle discloses a connectivity system comprising: 
a pump assembly (41) (Fig. 3, par. [0119]) for an aftertreatment system, the pump assembly comprising a main body and being configured to deliver reductant to a doser (64) (Fig. 1, par. [0127]) of the aftertreatment system; 
an electrical connector (77) (Fig. 1) mounted to the main body; and a connectivity unit (70) (Fig. 1) mounted to the main body, wherein the connectivity unit is configured to receive engine or aftertreatment data from an engine control module via the electrical connector (see par. [0143]), wherein the connectivity unit is configured to transmit the engine or aftertreatment data, upon establishing a wireless connection to a device external to a vehicle with which the 
However, Dingle fails to disclose that the electrical connector and the connectivity unit are mounted to the main body of the pump assembly. 
Banks teaches a transceiver (23) mounted on a fuel pump (Fig. 2, abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a transceiver mounted on a fuel pump as taught by Banks in the system of Dingle for effectively controlling the specific operations to the pump.

Regarding claim 20, the modified Dingle discloses the connectivity system of claim 18, it is inherent that the pump in Banks has a cover and the transceiver (23) (Fig. 2) is mounted to a cover of the pump (Fig. 2).

Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (US 2009/0301067) in view of Banks (WO 2005/087529) as applied to claims 1, 15 above, and further in view of Fifelski et al. (US 2005/0263120).

Regarding claims 11, 16, the modified Dingle discloses the connectivity system of claims 1, 15; Dingle further discloses wherein the connectivity unit is configured to establish a wireless connection with the device (see par. [0145]); however, Dingle fails to disclose receiving calibration data from the device for calibrating a component of the vehicle.
Fifelski teaches receiving calibration data from a device upon the establishment of a wireless connection for calibrating a component of the vehicle and calibrating, by a connectivity unit, the component upon receiving the calibration data (see par. [0018, 0019, 0034, 0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to receive calibration data from the device upon the . 

Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dingle et al. (US 2009/0301067) in view of Banks (WO 2005/087529) as applied to claims 1, 15 above, and further in view of Shiba (US 2011/0307882).
Regarding claims 14, 17, the modified Dingle discloses the connectivity system of claims 1, 15; however, Dingle fails to disclose wherein the connectivity unit is configured to receive over-the-air firmware updates from the device to update firmware of a component of the vehicle.
Shiba teaches receiving over-the-air firmware updates from a device to update firmware of a component of a vehicle (see abstract, par. [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dingle by receiving over-the-air firmware updates from a device to update firmware of a component of the vehicle as taught by Shiba for updating software in order to maintain proper functionality of vehicle components.

Conclusion
	Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747